DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2022 has been entered.
Examiner’s Comment
All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version which had been entered. 
It is noted that the claim amendment filed in the After Final dated 10/14/2022 had not been entered as indicated in PTOL-303 mailed on 10/31/2022. However, the amendment filed on 11/11/2022 was not presented with markings to indicate the changes that have been made to claims 1, 34 and 36 relative to the immediate prior version which had been entered. 
Additionally, due to the fact that the After Final dated 10/14/2022 had not been entered, the status identifier of claim 53 should have remained “New”. Furthermore, the status identifier of claims 34 and 36 should have remained as “Currently Amended”. Applicant is advised to follow the rules pertaining claim amendments in future responses.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 13, 34, 39 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/167967 to Alkhas et al. (hereinafter Alkhas) in view of U.S. Patent Application Publication No. 2009/0142979 to Farmer in view of U.S. Patent No. 5,681,612 to Benedict et al. (hereinafter Benedict).

With respect to claim 1, Alkhas teaches nonwoven abrasive articles including a lofty open nonwoven fiber web comprising entangled fibers and abrasive platelets secured to the entangled fibers by at least one binder material (Alkhas, abstract, page 3, line 20 to page 8, and pages 12-13). Alkhas teaches that the binder comprises a curable binder precursor comprising a urethane prepolymer, a solvent such as water, a curative such as crosslinker, and other components and additives (Alkhas, page 5, lines 13-37). Nevertheless, in Table 1, Alkhas specifically discloses the use of waterborne polyurethane dispersion (Alkhas, page 14, Table 1). The entangled fiber web is taken to read on the claimed backing wherein the abrasive particles are secured or attached thereto. As an example of abrasive article, Alkhas discloses a convolute abrasive wheel comprising nonwoven fiber web, make coat, and size coat (Alkhas, page 11, line 34 to page 12, line 6). Alkhas discloses that a “majority” of the abrasive platelets are bonded to “at least” one of the entangled fibers (Alkhas, abstract; page 2, lines 2-4); thus, since the bonding of the platelets is done through the binder, the binder is provided throughout the backing material. Nevertheless, the phrase “throughout” can be interpreted differently, and thus, giving it a different interpretation that the binder is present within the abrasive article, it is noted that considering the fact that one type of the abrasive articles disclosed by Alkhas is convolute abrasive wheel which comprises spirally wound nonwoven abrasive web around a core, and since each web comprises abrasive platelets, the abrasive platelets are provided throughout the backing material. 
Alkhas does not expressly and/or literally disclose the presence of an anionic water solubilizing material in the binder.
Farmer discloses high-loft nonwoven composition that provides flexibility, stretch-recovery, and compression-recovery, among other benefits (Farmer, abstract, [0010]), wherein such composition comprises aqueous polyurethane dispersion (Farmer, [0014], [0021]). Farmer discloses that the aqueous polyurethane dispersions may be provided from particular urethane prepolymers such as polyurethaneurea solution or dispersion which comprises a number of components such as a diol such as 2,2- dimethylopropionic acid or DMPA (Farmer, [0026]-[0028] and [0039]); DMPA is one of the compounds disclosed as an anionic water solubilizing material in the present Application under examination (see specification, page 4, lines 1-4). Additionally, Farmer discloses that additives such as crosslinking agents may be added as well (Farmer, [0051]-[0052]). Farmer discloses that the components of the polyurethaneurea composition includes polyols, as a starting material for preparing urethane prepolymers, such as polyether glycols, polycarbonate glycols, and polyester glycols of number average molecular weight of about 600 to about 4000 (Farmer, [0032]-[0036]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Alkhas in order to incorporate an anionic water solubilizing material such as dimethylolpropionic acid or DMPA into the aqueous polyurethane dispersion as that taught by Farmer motivated by the fact that the use of such anionic water solubilizing material such as DMPA as a component in an aqueous polyurethane dispersion has been known as that taught by Farmer, especially in an aqueous polyurethane dispersion which has been used in lofty nonwoven material. The teaching of Farmer is, in fact, considered an evidence of the fact that the use of anionic water solubilizing material in an aqueous polyurethane dispersion has been known. Additionally, the fact that Alkhas discloses the use of waterborne polyurethane dispersion (Alkhas, page 14, Table 1) is an evidence of the fact that it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to be open to use of any and all types of polyurethane dispersion in Alkhas such as of the type of polycarbonate polyurethane, polyester polyurethane, and polyether polyurethane not only motivated by the teaching of Alkhas on using waterborne polyurethane dispersion, but also based on the fact that Farmer discloses the use of polyurethaneurea which includes components of polyester, polycarbonate, and/or polyether used in making polyurethane part. It is important to note that polyurethaneurea or polyurethane urea is a polymer material composes of linkages made out of polyurethane and polyurea; thus, polyurethane is still present in polyurethane urea, and based on the teachings of Farmer (Farmer, [0032]-[0036]), the polyurethane can be made of polycarbonate, polyether, and polyester components. This is, further, motivated by the fact that aqueous polyurethane emulsions are known to be aliphatic polyethers as that taught and shown by Benedict (Benedict, col. 12, lines 39-61). Thus, Alkhas in view of Farmer is taken to render, at least polyether polyurethane obvious in light of the disclosure of Benedict. Furthermore, Benedict, in the same column, clearly discloses that the term “polyurethane” in general in the art refers to polymers having urethane and urea linkages. Therefore, the fact that Farmer teaches polyurethaneurea does not teach away from the claimed limitation. It is noted that Benedict is drawn to abrasive articles comprising a binders (Benedict, abstract).
With respect to the claimed hardness of at least 30 and no greater than about 200 seconds when measured according to ASTM 4366-16, it is noted that said characteristic is expected to follow from the composition of the aqueous polyurethane dispersion of the combination of references motivated by the fact that substantially similar materials cannot have mutually exclusive characteristics, and in light of the fact that the original disclosure of the present Application under examination does not disclose what factors, specifically, contribute to the Koenig hardness of at least 30 and no greater than about 200. Therefore, considering the fact that the combination of references renders a composition for an aqueous polyurethane dispersion which is substantially similar in terms of components to what is claimed obvious, the claimed characteristics is expected to follow. It is important to note that according to Alkhas, the aqueous polyurethane composition may contain water as solvent (Alkhas, page 5, lines 25-27) and need not to necessarily contain organic solvents. Also, that Farmer discloses an aqueous dispersion which is solvent-free (Farmer, [0021]). Thus, both references are drawn to limit the presence of organic solvents in their aqueous polyurethane dispersion.

With respect to claim 2, the combination of references renders the claim obvious; this is in particular because, as noted above, Farmer discloses the use of a diol such as 2,2-dimethylopropionic acid or DMPA (Farmer, [0026]-[0028] and [0039]).

With respect to claim 13, Alkhas discloses securing abrasive platelets (Alkhas, page 7, line 25 to page 8, line 37) onto the open lofty nonwoven fiber web.

With respect to claim 18, Alkhas discloses that their urethane prepolymer comprises polyisocyanates, as an example, which include, for example, aliphatic polyisocyanate, aromatic polyisocyanates, and more (Alkhas, page 5, lines 28-37). Farmer, also, discloses the presence of polyisocyanate including aliphatic polyisocyanate and artomatic polyisocyanate (Farmer, [0027]). Therefore, the combination of references is seen to render both aliphatic and aromatic polyurethane obvious.

With respect to claim 34, the combination of references renders the claim obvious; this is not only because the presence/use of aqueous polyurethane in the binder composition is taught by the combination of references (see the rejection of claim 1 above), but also that additives such as crosslinking agents have been known to be added to aqueous polyurethane dispersion as that taught by Farmer (Farmer, [0051]).

With respect to claim 39, Alkhas discloses the use of “at least one” binder material (Alkhas, abstract); thus, the use of another binder material or a second one is rendered obvious by the reference.

With respect to claim 56, the combination of references renders the claim obvious; this is in light of the fact that Alkhas teaches backing material comprising polyethylene fibers (Alkhas, page 3, line 28 to page 4, line 21; in particular, page 4, line 13).

Allowable Subject Matter
Claims 36 and 53-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art do not disclose or suggest the cumulative limitations of claims of 1 and 36; in particular, the prior art do not disclose or suggest an abrasive article as defined in claim 1, wherein the binder is formed from a mixture further comprising a water-based latex. Moreover, the prior art do not disclose or suggest the cumulative limitations of claims 1 and 53; in particular, the prior art do not disclose the abrasive article as defined in claim 1, wherein the backing material comprises fibers having a denier of about 15. Furthermore, the prior art do not disclose or suggest the cumulative limitations of claims 1 and 54; in particular, the prior art do not disclose or suggest the abrasive article as defined in claim 54, wherein the polyurethane dispersion is stabilized with an amino ethanol.

Response to Arguments
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive.
Applicant has argued that Alkhas does not recite a PUD having a polyurethane “selected from the group consisting of a polycarbonate polyurethane, a polyester polyurethane and a polyether polyurethane”. Applicant has, additionally, argued that Farmer does not recite an of the claimed polyurethanes and focuses on a specific polyurethane – polyurethaneurea. Finally, Applicant has argued that Farmer is concerned with articles and methods where a binder is spray-coated on a backing material, and therefore is present primarily on a surface, and not throughout the backing material. 
The examiner, respectfully, submits that the combination of Alkhas in view of Farmer in view of Benedict is taken to render the claim, and new limitation obvious. Benedict discloses that aqueous polyurethane emulsions are known to be aliphatic polyethers  (Benedict, col. 12, lines 39-61), and considering the teaching of Alkhas on the use of waterborne polyurethane dispersion as a binder, wherein as evidenced by Farmer, the use of DMPA is known in such dispersions, would render the claim obvious. Furthermore, Benedict discloses that the term “polyurethane” in general in the art refers to polymers having urethane and urea linkages; thus, even the teachings of Farmer does not teach away from the type of polyurethane claimed instantly. Furthermore, Farmer needs not to disclose the backing; the limitation of backing and backing material is addressed by the primary reference, i.e. Alkhas. Alkhas discloses that a “majority” of the abrasive platelets are bonded to “at least” one of the entangled fibers (Alkhas, abstract; page 2, lines 2-4); thus, since the bonding of the platelets is done through the binder, the binder is provided throughout the backing material. Nevertheless, the phrase “throughout” can be interpreted differently, and thus, giving it a different interpretation that the binder is present within the abrasive article, it is noted that considering the fact that one type of the abrasive article disclosed by Alkhas is convolute abrasive wheel which comprises spirally wound nonwoven abrasive web around a core, and since each web comprises abrasive platelets, the abrasive platelets are provided throughout the backing material.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731